
	

113 S2210 IS: School Food Modernization Act
U.S. Senate
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2210
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2014
			Ms. Collins (for herself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		 To amend the Richard B. Russell National School Lunch Act to require the Secretary of Agriculture
			 to make loan guarantees and grants to finance certain improvements to
			 school lunch facilities, to train school food service personnel, and for
			 other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  School Food Modernization Act.2.Loan guarantees and grants to finance certain improvements to school lunch facilitiesThe Richard B. Russell National School Lunch Act is amended by inserting after section 26 (42
			 U.S.C. 1769g) the following:27.Loan guarantees and grants to finance certain improvements to school lunch facilities(a)DefinitionsIn this section:(1)Durable equipmentThe term durable equipment means durable food preparation, handling, cooking, serving, and  storage equipment greater than
			 $500 in value.(2)Eligible entityThe term eligible entity means—(A)a local educational agency or a school food authority administering or operating a school lunch
			 program;(B)a tribal organization; or(C)a consortium that includes a local educational agency or school food authority described in
			 subparagraph (A), a tribal 
			 organization, or both.(3)InfrastructureThe term infrastructure means a food storage facility, kitchen, food service facility,  cafeteria, dining room, or food
			 preparation facility.(4)Local educational agencyThe term local educational agency has the meaning given the term in section 9101 of the	Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).(5)School food authorityThe term school food authority has the meaning given the term in section 210.2 of title 7, Code of Federal Regulations (or a
			 successor regulation).(6)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).(b)Loan guarantees for assistance to schools for infrastructure improvements and durable equipment
			 necessary To provide healthy meals through school lunch programs(1)Authority to guarantee loansThe Secretary shall issue a loan guarantee to an eligible entity for purposes of 
			 financing the construction, remodeling, or expansion of infrastructure  or
			 the purchase of durable equipment that the Secretary determines will 
			 assist the eligible entity in providing healthy meals through a school
			 lunch 
			 program.(2)Competitive basisSubject to paragraph (3), the Secretary shall select eligible entities to receive a loan guarantee
			 under this  subsection on a competitive basis.(3)PreferencesIn issuing a loan guarantee under this subsection, the Secretary shall give a preference to an
			 eligible entity that,	as compared with other eligible entities seeking a
			 loan guarantee under  this subsection, the Secretary determines
			 demonstrates
			 substantial or  disproportionate—(A)need for infrastructure improvement; or(B)durable equipment need or impairment.(4)OversightThe Secretary shall establish procedures to enable the Secretary to oversee the construction,
			 remodeling, or expansion of  infrastructure or the purchase of durable
			 equipment for which a loan  guarantee is issued under this subsection.(5)Guarantee amountA loan guarantee issued under this subsection may not guarantee more than 80 percent of the
			 principal
			 amount of the	loan.(6)FeesThe Secretary shall establish fees with respect to loan guarantees under this subsection that, as
			 determined by the Secretary—(A)are sufficient to cover all the administrative costs to the Federal Government for the operation
			 of the program;(B)may be in the form of an application or transaction fee, or interest rate adjustment; and(C)may be based on the risk premium associated with the loan or loan guarantee, taking into
			 consideration—(i)the price of Treasury obligations of a similar maturity;(ii)prevailing market conditions;(iii)the ability of the eligible infrastructure project to support the loan guarantee; and(iv)the total amount of the loan guarantee.(7)Funding(A)In generalTo provide loan guarantees under this subsection, the Secretary shall reserve  $300,000,000 of the
			 loan guarantee authority remaining and unobligated
			 as of the date of enactment of the School Food Modernization Act under the program of community
		facility guaranteed loans under section 306(a) of the Consolidated
		Farm and Rural Development Act (7 U.S.C. 1926(a)).(B)Technical assistanceThe Secretary may use not more than 5 percent of the amount made available to carry out this
			 subsection for each fiscal year to
			 provide technical assistance to applicants and prospective applicants in
			 preparing applications and creating financing packages that leverage a mix
			 of public and private funding sources.(c)Equipment grants(1)Authority to make grantsBeginning in fiscal year 2015 and subject to the availability of appropriations, the Secretary
			 shall
			 make  grants, on a competitive basis, to eligible entities to assist  the
			 eligible entities in purchasing the durable equipment and  infrastructure
			 needed to
			 serve healthier meals and improve food  safety.(2)PriorityIn awarding grants under this subsection, the Secretary shall give priority to—(A)eligible entities in
			 States that have enacted comparable statutory grant funding mechanisms or
			 that have otherwise appropriated funds to assist eligible entities in
			 purchasing the durable equipment and infrastructure needed to serve
			 healthier meals and improve food safety, as determined by the Secretary;
			 and(B)eligible entities that have identified and are reasonably expected to meet an unmet local or
			 community need, including through—(i)a public-private partnership or partnership with a food pantry or other low-income assistance
			 agency; or(ii)the provision for or allowance of kitchen or cafeteria usage by related or outside community
			 organizations.(3)Federal share(A)In generalThe Federal share of costs for assistance funded through a grant awarded under this subsection
			 shall
			 not exceed 80 percent of the total cost of the durable equipment or
			 infrastructure.(B)MatchingAs a condition on receiving a grant under this subsection, an eligible entity shall provide
			 matching
			 support in the form of cash or in-kind contributions.(C)WaiverThe Secretary may waive or vary the requirements of subparagraphs (A) and (B) if the Secretary
			 determines that undue hardship or effective exclusion from participation
			 in the grant program under this subsection would otherwise result.(4)Authorization of appropriations(A)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this subsection
			 for
			 fiscal year 2015 and each subsequent fiscal year.(B)Technical assistanceThe Secretary may use not more than 5 percent of the amount made available to carry out this
			 subsection for each fiscal year to
			 provide technical assistance to applicants and prospective applicants in
			 preparing applications and creating financing packages that leverage a mix
			 of public and private funding sources..3.Training and technical assistance for school food service personnelThe Richard B. Russell National School Lunch Act is amended by inserting after section 21 (42
			 U.S.C. 1769b–1) the following:21A.Training and technical assistance for school food service personnel(a)In generalThe Secretary shall carry out a grant program under which the Secretary shall award grants, on a
			 competitive basis,  to provide support to eligible third-party training
			 institutions  described in subsection (b) to develop and administer
			 training and  technical assistance for school food service personnel to
			 meet updated  nutrition standards under section 4(b)(3) for the school
			 lunch program.(b)Criteria for eligible third-Party institutionsThe Secretary shall establish specific criteria that eligible third-party training  institutions
			 shall meet to qualify to receive grants under this section, which  shall
			 include—(1)a demonstrated capacity to administer effective training and technical assistance programming to
			 school  food service personnel;(2)prior, successful experience in providing or engaging in training and technical assistance
			 programming or applied  research activities involving eligible entities,
			 school food  service administrators, or directors;(3)prior, successful experience in developing relevant educational training tools or course materials
			 or curricula on  topics addressing child and school nutrition or the
			 updated  nutrition standards under section 4(b)(3); and(4)the ability to deliver effective and cost-efficient training and technical assistance programming
			 to school  food service personnel at training sites that are located
			 within  a proximate geographic distance to schools, central kitchens,	or
			 other worksites.(c)Program assistanceThe Secretary shall assist the institutions receiving grants under this section in publicizing and 
			 disseminating training and other project materials and online tools 
			 to the maximum extent practicable.(d)Federal share(1)In generalThe Federal share of costs for training and technical assistance funded through a grant awarded
			 under	this section shall not exceed 80 percent of the total cost of  the
			 training and technical assistance.(2)MatchingAs a condition of receiving a grant under this section, the eligible third-party training
			 institution  shall provide matching support in the form of cash or in-kind
			  contributions.(e)OversightThe Secretary shall establish procedures to enable the Secretary—(1)to oversee the administration and operation of training and technical assistance funded through
			 grants
			 awarded under	this section; and(2)to ensure that the training and assistance is operated consistent with the goals and requirements
			 of
			 this Act.(f)Authorization of appropriations(1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this section for
			 fiscal year 2015 and each subsequent fiscal year.(2)Technical assistanceThe Secretary may use not more than 5 percent of the amount made available to carry out this
			 section for each fiscal year to
			 provide technical assistance to applicants and prospective applicants in
			 preparing applications and creating financing packages that leverage a mix
			 of public and private funding sources..4.Report to CongressNot later than 1 year after funds are made available to carry out the amendments made by this Act,
			 and annually
			 thereafter, the Secretary of Agriculture shall submit to Congress a report
			 on the
			 progress of the Secretary in implementing the amendments made by this Act.
